Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 29, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  157417                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 157417
                                                                    COA: 334063
                                                                    Wayne CC: 15-007041-FC
  FRANKLYN DIMUN GARRISON,
          Defendant-Appellant.

  _____________________________________/

          By order of June 5, 2019, the prosecutor was directed to answer Issue VI of the
  application for leave to appeal the January 30, 2018 judgment of the Court of Appeals.
  The answer received from the prosecuting attorney mistakenly addressed Issue VI in a
  brief filed in the Court of Appeals. We again DIRECT the Wayne County Prosecuting
  Attorney to answer Issue VI in the application for leave to appeal to this Court, regarding
  ineffective assistance of counsel for alleged failures regarding an alibi witness, within 28
  days after the date of this order.

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 29, 2019
           t0722
                                                                               Clerk